Exhibit 10.4

Retail Opportunity Investments Corp.

Common Stock ($0.0001 par value per share)

SALES AGREEMENT

September 19, 2014

Raymond James & Associates, Inc.

880 Carillon Parkway, 5th Floor

St. Petersburg, Florida 33716

Ladies and Gentlemen:

Retail Opportunity Investments Corp., a Maryland corporation (the “Company”),
proposes, subject to the terms and conditions stated herein, to issue and sell
from time to time to or through Raymond James & Associates, Inc., as sales agent
and/or principal (the “Agent”), shares (the “Shares”) of the Company’s common
stock, $0.0001 par value per share (the “Common Stock”), having an aggregate
gross sales price of up to $100,000,000 (the “Maximum Amount”), on the terms set
forth in Section 2 of this Sales Agreement (this “Agreement”). The Company
agrees that whenever it determines to sell Shares directly to the Agent as
principal, it will enter into a separate agreement (each, a “Terms Agreement”)
in substantially the form of Annex I hereto, relating to such sale in accordance
with Section 2 of this Agreement.

The Company and Retail Opportunity Investments Partnership, LP, a Delaware
limited partnership (the “Operating Partnership”), have also entered into sales
agreements (the “Alternative Sales Agreements”) of even date herewith with
Jefferies LLC, KeyBanc Capital Markets Inc. and MLV & Co. LLC (the “Alternative
Agents”). The aggregate gross sales price of the Shares that may be sold
pursuant to this Agreement, any Terms Agreement and any Alternative Sales
Agreements shall not exceed the Maximum Amount.

Section 1. Representations and Warranties. The Company and the Operating
Partnership, jointly and severally, represent and warrant to the Agent that as
of the date of this Agreement, the date of any Terms Agreement, each
Registration Statement Amendment Date (as defined in Section 3(i) below), each
Company Periodic Report Date (as defined in Section 3(h) below), each Company
Earnings Report Date (as defined in Section 3(i) below), each Request Date (as
defined in Section 3(i) below), each Applicable Time (as defined in Section 1(a)
below) and each Settlement Date (as defined in Section 2(h) below); provided,
that if such date occurs during a Suspension Period (as defined in Section 3(r)
below), the Company and the Operating Partnership shall not make the
representations and warranties of the Company and the Operating Partnership
contained in this Section 1 until the next of such dates after the end of the
Suspension Period:

(a) Compliance with Registration Requirements. The Company and the Operating
Partnership have filed with the Securities and Exchange Commission (the
“Commission”) an “automatic shelf registration statement,” as defined under
Rule 405 of the rules and regulations (the “1933 Act Regulations”) of the
Commission promulgated under the Securities Act of 1933, as amended (the “1933
Act”), on Form S-3ASR (Nos. 333-189057 and 333-189057-01), including the related
base prospectus, which registers certain securities of the Company (including
the Shares) and of the Operating Partnership; such registration statement and
any post-effective amendment thereto, became effective upon filing with the
Commission in accordance with Rule 462(e) of the 1933 Act Regulations (the base
prospectus filed as

 

- 1 -



--------------------------------------------------------------------------------

part of such registration statement, in the form in which it has most recently
been filed with the Commission on or prior to the date of this Agreement, is
hereinafter called the “Basic Prospectus”; the various parts of such
registration statement, excluding any Form T-1 but including all other exhibits
thereto and any prospectus supplement or prospectus relating to the Shares that
is filed with the Commission and deemed by virtue of Rule 430B of the 1933 Act
Regulations to be part of such registration statement, each as amended at the
time such part of the registration statement became effective, are hereinafter
collectively called the “Registration Statement”; the prospectus supplement
specifically relating to the Shares prepared and filed with the Commission
pursuant to Rule 424(b) of the 1933 Act Regulations is hereinafter called the
“Prospectus Supplement”; the Basic Prospectus, as amended and supplemented by
the Prospectus Supplement, is hereinafter called the “Prospectus”; any reference
herein to the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
under the 1933 Act; provided, however, that no representation contained in any
exhibit to any such incorporated document, other than the representations
contained herein, shall be deemed to be made to you; any reference to any
amendment or supplement to the Basic Prospectus, the Prospectus Supplement or
the Prospectus shall be deemed to refer to and include any post-effective
amendment to the Registration Statement, any prospectus supplement or base
prospectus relating to the Shares filed with the Commission pursuant to
Rule 424(b) of the 1933 Act Regulations and any documents filed under the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and incorporated
therein, in each case after the date of the Basic Prospectus, the Prospectus
Supplement or the Prospectus, as the case may be; any reference to any amendment
to the Registration Statement shall be deemed to refer to and include any annual
report of the Company filed pursuant to Section 13(a) or 15(d) of the 1934 Act
after the effective date of the Registration Statement that is incorporated by
reference in the Registration Statement; and any “issuer free writing
prospectus” as defined in Rule 433 of the 1933 Act Regulations relating to the
Shares is hereinafter called an “Issuer Free Writing Prospectus”).

The Company meets the requirements for use of the Registration Statement as an
automatic shelf registration statement on Form S-3 under the 1933 Act. The
Registration Statement became effective under the 1933 Act upon filing with the
Commission. The Registration Statement is an “automatic shelf registration
statement,” as defined in Rule 405 of the 1933 Act Regulations, and the Shares
have been and remain eligible for registration by the Company on an automatic
shelf registration statement. No stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto has been issued
under the 1933 Act, no notice of objection of the Commission to the use of an
automatic registration statement has been received by the Company, no order
preventing, suspending or objecting to the use of the Prospectus or any Issuer
Free Writing Prospectus has been issued and no proceeding for any of those
purposes has been instituted or, to the Company’s knowledge, threatened by the
Commission. The Company has complied with each request (if any) from the
Commission for additional information and there are no outstanding or unresolved
comments from the Commission or its staff.

Each of the Registration Statement and any post-effective amendment thereto, at
the time of its effectiveness, at each deemed effective date with respect to the
Agent and the Shares pursuant to Rule 430B(f)(2) of the 1933 Act Regulations and
at each Settlement Date, complied, complies and will comply in all material
respects with the requirements of the 1933 Act and the 1933 Act Regulations. The
Prospectus and any amendment or supplement thereto, at the time each was filed
with the Commission and at each Settlement Date, complied, complies and will
comply in all material respects with the requirements of the 1933 Act and the
1933 Act Regulations.

Neither the Registration Statement nor any amendment thereto, at the time of its
effectiveness, at any deemed effective date with respect to the Agent and the
Shares pursuant to Rule 430B(f)(2) of the 1933 Act Regulations or at any
Settlement Date contained, contains or will contain an untrue statement of a
material fact or omitted, omits or will omit to state a material fact required
to be stated therein or

 

- 2 -



--------------------------------------------------------------------------------

necessary to make the statements therein not misleading. Neither the Prospectus
nor any amendment or supplement thereto, as of its issue date, at the time of
any filing with the Commission pursuant to Rule 424(b) or at any Settlement
Date, included, includes or will include an untrue statement of a material fact
or omitted, omits or will omit to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement or any
Terms Agreement; the Prospectus and the applicable Issuer Free Writing
Prospectus(es) issued at or prior to such Applicable Time, taken together
(collectively, and, with respect to any Shares, together with the public
offering price of such Shares, the “General Disclosure Package”) as of each
Applicable Time and each Settlement Date, will not include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; and each applicable Issuer Free Writing Prospectus will
not conflict with the information contained in the Registration Statement, the
Prospectus Supplement or the Prospectus and each such Issuer Free Writing
Prospectus, as supplemented by and taken together with the General Disclosure
Package as of such Applicable Time, will not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

Neither the Company nor the Operating Partnership makes any representations or
warranties as to the information contained in or omitted from the Registration
Statement, the Basic Prospectus, the Prospectus Supplement, any Issuer Free
Writing Prospectus, the General Disclosure Package or the Prospectus in reliance
upon and in conformity with written information furnished to the Company or the
Operating Partnership by or on behalf of the Agent or any Alternative Agent
expressly for use therein.

(b) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, at the time the Registration Statement became
effective or when such documents were or hereafter are filed with the
Commission, as the case may be, when read together with the other information in
the Registration Statement, the General Disclosure Package or the Prospectus, as
the case may be, did not, do not and will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the foregoing does not apply to statements in or omissions from the Registration
Statement, the General Disclosure Package or the Prospectus (including the
documents incorporated or deemed to be incorporated by reference therein) in
conformity with written information furnished to the Company or the Operating
Partnership by or on behalf of the Agent or any Alternative Agent expressly for
use therein

(c) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act and the rules and regulations of the Commission
thereunder (the “1934 Act Regulations”), and the Public Company Accounting
Oversight Board.

(d) Financial Statements. The financial statements (other than the financial
statements of the businesses or properties acquired or proposed to be acquired)
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus, together with the related schedules and
notes, present fairly, in all material respects, the financial position of the
Company and its consolidated subsidiaries at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; said financial
statements have been prepared in conformity with U.S. generally accepted
accounting principles

 

- 3 -



--------------------------------------------------------------------------------

(“GAAP”) applied on a consistent basis throughout the periods involved. The
supporting schedules, if any, present fairly in accordance with GAAP the
information required to be stated therein. Any selected financial data and the
summary financial information included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus
present fairly, in all material respects, the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included or incorporated by reference in the Registration Statement,
the General Disclosure Package and the Prospectus. The financial statements of
the businesses or properties acquired or proposed to be acquired, if any,
included or incorporated by reference in the Registration Statement, the General
Disclosure Package and the Prospectus present fairly in all material respects
the information set forth therein, have been prepared in conformity with GAAP
applied on a consistent basis and otherwise have been prepared, in all material
respects, in accordance with the applicable financial statement requirements of
Rule 3-05 or Rule 3-14 of Regulation S-X with respect to real estate operations
acquired or to be acquired. In addition, any pro forma financial statements and
the related notes thereto included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus
present fairly the information shown therein, have been prepared in accordance
with the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the bases described therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein. Except as included therein, no historical or
pro forma financial statements or supporting schedules are required to be
included or incorporated by reference in the Registration Statement, the General
Disclosure Package or the Prospectus under the 1933 Act or the 1933 Act
Regulations or any document required to be filed with the Commission under the
1934 Act or the 1934 Act Regulations. All disclosures contained in the
Registration Statement, the General Disclosure Package or the Prospectus, or
incorporated by reference therein, regarding “non-GAAP financial measures” (as
such term is defined by the rules and regulations of the Commission) comply with
Regulation G of the 1934 Act and Item 10 of Regulation S-K of the 1933 Act, to
the extent applicable, in all material respects. The interactive data in
eXtensible Business Reporting Language incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(e) No Material Adverse Change. Except as otherwise stated therein, since the
respective dates as of which information is given in the Registration Statement,
the General Disclosure Package or the Prospectus, (A) there has been no material
adverse change in the condition, financial or otherwise, or in the results of
operations, business or business prospects of the Company, the Operating
Partnership and their respective subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”), (B) there have been no transactions entered into by the Company, the
Operating Partnership or any of their respective subsidiaries, other than those
in the ordinary course of business, which are material with respect to the
Company, the Operating Partnership and their respective subsidiaries considered
as one enterprise, and (C) except for regular quarterly dividends on the Common
Stock and regular quarterly distributions on the units of partnership interest
in the Operating Partnership (“Units”), in each case in amounts per share or
unit, as applicable, that are consistent with past practice, there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock or any distribution by the Operating Partnership
with respect to any of its Units.

(f) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Maryland and has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus, and to enter into
and perform its obligations under this Agreement and any Terms Agreement; and
the Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such

 

- 4 -



--------------------------------------------------------------------------------

qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.

(g) Good Standing of the Operating Partnership. The Operating Partnership has
been duly formed and is validly existing as a limited partnership in good
standing under the laws of the State of Delaware and has the partnership power
and authority under the Operating Partnership Agreement (as defined below) and
the Delaware Revised Uniform Limited Partnership Act to own, lease and operate
its properties and to conduct its business as described in the Registration
Statement, the General Disclosure Package and the Prospectus and to enter into
and perform its obligations under this Agreement and any Terms Agreement. The
Operating Partnership is duly qualified as a foreign partnership to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect. A
wholly-owned subsidiary of the Company (the “General Partner”) is the sole
general partner of the Operating Partnership. The Second Amended and Restated
Agreement of Limited Partnership of the Operating Partnership, dated as of
September 27, 2013, as amended (the “Operating Partnership Agreement”), has been
duly and validly authorized, executed and delivered by the parties thereto and
is a valid and binding agreement, enforceable against the Company and the
General Partner in accordance with its terms, except as such enforceability may
be subject to (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or transfer or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), and except as rights to
indemnity thereunder may be limited by applicable law.

(h) Good Standing of Subsidiaries. Each subsidiary listed on Schedule 1 hereto
is considered a “significant subsidiary” of the Company or the Operating
Partnership (each, a “Subsidiary” and, collectively, the “Subsidiaries”), and
has been duly organized and is validly existing in good standing under the laws
of the jurisdiction of its incorporation or organization, has corporate or
similar power and authority to own, lease and operate its properties and to
conduct its business as described in the Registration Statement, the General
Disclosure Package and the Prospectus, and is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect; except as
otherwise disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, all of the issued and outstanding capital stock of,
or other ownership interest in, each such Subsidiary has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the Company
or the Operating Partnership, as applicable, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equity; none of the outstanding shares of capital stock of, or other
ownership interest in, any Subsidiary was issued in violation of the preemptive
or similar rights of any securityholder of such Subsidiary. Except for
subsidiaries formed since the end of the most recent fiscal year, the only
subsidiaries of the Company and the Operating Partnership are (a) the
subsidiaries listed on Exhibit 21 to the Company’s Annual Report on Form 10-K
for the most recently ended fiscal year and (b) certain other subsidiaries
which, considered in the aggregate as a single subsidiary, do not constitute a
“significant subsidiary” as defined in Rule 1-02 of Regulation S-X.

(i) Capitalization. The issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable; none
of the outstanding shares of capital stock were issued in violation of the
preemptive or other similar rights of any securityholder of the Company and the
authorized, issued and outstanding capital stock of the Company is as set forth
in the Registration Statement, the General Disclosure Package, or the Prospectus
(except for subsequent issuances, if any, pursuant to this Agreement, any Terms
Agreement or any Alternative Sales Agreement,

 

- 5 -



--------------------------------------------------------------------------------

pursuant to the Company’s 2009 Employee Incentive Plan or exercises of options
issued thereunder, pursuant to reservations, agreements or employee benefit
plans or pursuant to the exercise of warrants, convertible securities or options
referred to in the Registration Statement, the General Disclosure Package, or
the Prospectus). The Common Stock has been registered pursuant to Section 12(b)
of the 1934 Act and is authorized for trading on the Nasdaq Stock Market or
listed on another national securities exchange, as such term is used in
Section 3 of the 1934 Act (the Nasdaq Stock Market or such other national
securities exchange on which the Common Stock is then listed being referred to
herein as the “Principal Market”), and the Company has taken no action designed
to terminate, or likely to have the effect of terminating, the registration of
the Common Stock from the Principal Market, nor has the Company received any
notification that the Commission or the Principal Market is contemplating
terminating such registration or listing.

(j) Authorization of Agreement. This Agreement and any Terms Agreement have been
duly authorized, executed and delivered by each of the Company and the Operating
Partnership.

(k) Authorization and Description of Shares. The Shares have been duly
authorized and reserved for issuance and sale pursuant to this Agreement or any
Terms Agreement and, when issued and delivered by the Company pursuant to this
Agreement or any Terms Agreement against payment of the consideration therefor,
will be validly issued and fully paid and non-assessable; and the issuance of
the Shares is not subject to the preemptive or other similar rights of any
securityholder of the Company; the Common Stock conforms to all statements
relating thereto contained in the Registration Statement, the General Disclosure
Package and the Prospectus and such description conforms to the rights set forth
in the instruments defining the same; no holder of Shares will be subject to
personal liability solely by reason of being such a holder.

(l) Authorization of Units. All issued and outstanding Units have been duly
authorized and are validly issued, fully paid and non-assessable, have been
offered and sold or exchanged by the Operating Partnership in compliance with
applicable laws and, except as otherwise disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, are owned by the
Company either directly or through wholly-owned subsidiaries, or limited
partners of the Operating Partnership. All Units owned by the Company are owned
free and clear of any perfected security interest or any other security
interests, claims, liens or encumbrances.

(m) Absence of Defaults and Conflicts. None of the Company, the Operating
Partnership or any of their respective subsidiaries is (A) in violation of its
charter, bylaws, certificate of limited partnership, partnership agreement or
other organizational document, (B) in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company, the Operating Partnership or
any of their respective subsidiaries is a party or by which it or any of them
may be bound, or to which any of the properties or assets of the Company, the
Operating Partnership or any such subsidiary is subject (collectively,
“Agreements and Instruments”), except, for such defaults that would not result
in a Material Adverse Effect or as set forth in or contemplated in the
Registration Statement, the General Disclosure Package and the Prospectus, or
(C) to the knowledge of the Company or the Operating Partnership, in violation
of any applicable law, statute, rule, regulation, judgment, order, writ or
decree of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over the Company, the Operating Partnership or any
of their respective subsidiaries or any of their assets, properties or other
operations (each, a “Governmental Entity”), except, in the case of this clause
(C), for such violations that would not result in a Material Adverse Effect or
as set forth in or contemplated in the Registration Statement, the General
Disclosure Package and the Prospectus. The execution, delivery and performance
of this Agreement and of any Terms Agreement and the consummation of the
transactions contemplated herein or in any Terms Agreement and in the

 

- 6 -



--------------------------------------------------------------------------------

Registration Statement, the General Disclosure Package and the Prospectus and
compliance by the Company and the Operating Partnership with their respective
obligations hereunder and under any Terms Agreement: (i) do not and will not,
whether with or without the giving of notice or passage of time or both,
conflict with or constitute a breach of, or default or Repayment Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any properties or assets of the Company, the
Operating Partnership or any of their respective subsidiaries pursuant to the
Agreements and Instruments (except, in the case of this clause (i), for such
conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not result in a Material Adverse Effect or as set forth
in or contemplated in the Registration Statement, the General Disclosure Package
and the Prospectus), (ii) will not result in any violation of the provisions of
the charter, bylaws, certificate of limited partnership, partnership agreement
or other organizational documents of the Company, the Operating Partnership or
any of their respective subsidiaries or (iii) will not result in a violation of
any applicable law, statute, rule, regulation, judgment, order, writ or decree
of any Governmental Entity (except, for such violations that would not result in
a Material Adverse Effect or as set forth in or contemplated in the Registration
Statement, the General Disclosure Package and the Prospectus). As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company, the Operating Partnership
or any of their respective subsidiaries.

(n) Absence of Labor Dispute. No labor dispute with the employees of the
Company, the Operating Partnership or any of their respective subsidiaries
exists or, to the knowledge of the Company or the Operating Partnership, is
imminent, which would result in a Material Adverse Effect.

(o) Absence of Proceedings. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, there is no action, suit,
proceeding, inquiry or investigation before or brought by any Governmental
Entity now pending or, to the knowledge of the Company or the Operating
Partnership, threatened, against or affecting the Company, the Operating
Partnership or any of their respective subsidiaries, which is required to be
disclosed in the Registration Statement, the General Disclosure Package or the
Prospectus (other than as disclosed therein).

(p) Accuracy of Exhibits. There are no contracts or documents which are required
to be described in the Registration Statement, the General Disclosure Package or
the Prospectus or the documents incorporated by reference therein or to be filed
as exhibits to the Registration Statement which have not been so described and
filed or incorporated by reference as required.

(q) Absence of Further Requirements. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
or the Operating Partnership of their respective obligations hereunder or under
any Terms Agreement, in connection with the offering, issuance or sale of the
Shares hereunder or the consummation of the transactions contemplated by this
Agreement or any Terms Agreement, except such as have been already obtained or
as may be required under the 1933 Act, the 1933 Act Regulations, the 1934 Act,
the 1934 Act Regulations or state securities laws or the rules of the Financial
Industry Regulatory Authority, Inc. (“FINRA”).

(r) Absence of Manipulation. None of the Company, the Operating Partnership or
any affiliate of the Company or the Operating Partnership has taken, nor will
the Company, the Operating Partnership or any such affiliate take, directly or
indirectly, any action which is designed to or which has constituted or which
would be expected to cause or result in a violation of Regulation M under the
1934 Act or the stabilization or manipulation of the price of any security of
the Company or the Operating Partnership to facilitate the sale or resale of the
Shares.

 

- 7 -



--------------------------------------------------------------------------------

(s) Possession of Licenses and Permits. Except as set forth in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company, the
Operating Partnership and their respective subsidiaries possess such permits,
licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) issued by the appropriate Governmental Entities
necessary to conduct the business now operated by them, except where the failure
so to possess would not, singly or in the aggregate, result in a Material
Adverse Effect; the Company, the Operating Partnership and their respective
subsidiaries are in compliance with the terms and conditions of all Governmental
Licenses, except where the failure so to comply would not, singly or in the
aggregate, result in a Material Adverse Effect; all of the Governmental Licenses
are valid and in full force and effect, except when the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, singly or in the aggregate, result in a Material
Adverse Effect; and none of the Company, the Operating Partnership or any of
their respective subsidiaries has received any notice of proceedings relating to
the revocation or modification of any Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Effect.

(t) Title to Property. (A) The Company, the Operating Partnership, their
respective subsidiaries and any joint venture in which the Company, the
Operating Partnership or any of their respective subsidiaries owns an interest
(each, a “Related Entity”), as the case may be, have good and marketable fee
title or leasehold interest to the portfolio properties (the “Portfolio
Properties”) described in the Registration Statement, the General Disclosure
Package and the Prospectus as being owned or held as a lessee, as the case may
be, by them, and good title to all other properties owned by them, in each case,
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind, except (1) as otherwise disclosed in
the Registration Statement, the General Disclosure Package and the Prospectus or
(2) those which would not have a Material Adverse Effect; (B) each of the leases
governing the Portfolio Properties is in full force and effect, with such
exceptions as would not result in a Material Adverse Effect, and none of the
Company, the Operating Partnership, any of their respective subsidiaries or any
Related Entity or, to the knowledge of the Company or the Operating Partnership,
any lessee of any of the Portfolio Properties is in default under any of such
leases and none of the Company, the Operating Partnership or any of their
respective subsidiaries knows of any event which, whether with or without the
passage of time or the giving of notice, or both, would constitute a default
under any of such leases, except such defaults that would not result in a
Material Adverse Effect; and (C) neither the Company nor the Operating
Partnership has knowledge of any pending or threatened condemnation, zoning
change or other proceeding or action that will in any manner affect the size of,
use of, improvements on, construction on, or access to the Portfolio Properties,
except in any case where such action or proceeding would not have a Material
Adverse Effect.

(u) Title Insurance. Title insurance in favor of the Company, the Operating
Partnership, their respective subsidiaries or any Related Entity has been
obtained with respect to each Portfolio Property owned by any such entity in an
amount at least equal to (A) the cost of acquisition of such Portfolio Property
or (B) the cost of construction of such Portfolio Property (measured at the time
of such construction), except where the failure to maintain such title insurance
would not have a Material Adverse Effect.

(v) Mortgages and Deeds of Trust. The mortgages and deeds of trust encumbering
the Portfolio Properties and other assets described in the Registration
Statement, the General Disclosure Package and the Prospectus (A) are not
convertible (in the absence of foreclosure) into an equity interest in the
property or asset described therein or in the Company, the Operating
Partnership, any of their respective subsidiaries or any Related Entity,
(B) except as set forth in the Registration Statement, the General Disclosure
Package and the Prospectus, are not cross-defaulted to any indebtedness other
than indebtedness of the Company, the Operating Partnership, any of their
respective subsidiaries or any Related Entity and (C) are not
cross-collateralized to any property not owned by the Company, the Operating
Partnership, any of the Subsidiaries or any Related Entity.

 

- 8 -



--------------------------------------------------------------------------------

(w) REIT Qualification. Commencing with its taxable year ended December 31,
2010, the Company has been, and upon the sale of the Shares from time to time as
contemplated by this Agreement or any Terms Agreement, the Company will continue
to be, organized and operated in conformity with the requirements for
qualification and taxation as a real estate investment trust (a “REIT”) under
the Internal Revenue Code of 1986, as amended (the “Code”), and the Company’s
present and proposed method of operation as described in the Registration
Statement, the General Disclosure Package and the Prospectus will enable it to
continue to meet the requirements for qualification and taxation as a REIT under
the Code.

(x) Tax Treatment of Operating Partnership. Each of the Operating Partnership
and any other Subsidiary that is a partnership or a limited liability company
has been properly classified either as a partnership or as an entity disregarded
as separate from its owner for federal income tax purposes from its formation or
has made an election together with the Company to be treated as a taxable REIT
subsidiary of the Company.

(y) Investment Company Act. Neither the Company nor the Operating Partnership is
required, or upon the issuance and sale of the Shares as herein contemplated and
the application of the Net Proceeds (as defined in Section 2(d)) therefrom as
described in the Registration Statement, the General Disclosure Package and the
Prospectus will be required, to register as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(z) Environmental Laws. Except as described in the Registration Statement, the
General Disclosure Package and the Prospectus or as would not, singly or in the
aggregate, result in a Material Adverse Effect, (A) none of the Company, the
Operating Partnership or any of their respective subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company, the
Operating Partnership and their respective subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (C) there are no pending or,
to the knowledge of the Company or the Operating Partnership, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company, the Operating
Partnership or any of their respective subsidiaries and (D) there are no events
or circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or Governmental Entity, against or affecting the Company, the Operating
Partnership or any of their respective subsidiaries relating to Hazardous
Materials on, in, under or originating from any Portfolio Property or any
Environmental Laws.

(aa) Registration Rights. There are no persons with registration rights or other
similar rights to have any securities registered for sale pursuant to the
Registration Statement or otherwise registered for sale or sold by the Company
under the 1933 Act pursuant to this Agreement or any Terms Agreement, other than
those rights that have been disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus and have been waived.

 

- 9 -



--------------------------------------------------------------------------------

(bb) Accounting Controls and Disclosure Controls. The Company, the Operating
Partnership and their respective subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that:
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) the interactive data in eXtensible Business Reporting Language incorporated
by reference in the Registration Statement, the General Disclosure Package and
the Prospectus fairly presents the information called for in all material
respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto. Except as described in the Registration
Statement, the General Disclosure Package and the Prospectus, since the end of
the Company’s most recent audited fiscal year, there has been (1) no material
weakness in the Company’s internal control over financial reporting (whether or
not remediated) and (2) no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

The Company, the Operating Partnership and their respective subsidiaries
maintain an effective system of disclosure controls and procedures (as defined
in Rule 13a-15 and Rule 15d-15 of the 1934 Act Regulations) that are designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported within the time periods specified in the Commission’s rules and
forms, and is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and principal financial
officer or officers, as appropriate, to allow timely decisions regarding
disclosure.

(cc) Well-Known Seasoned Issuer. (A) At the original effectiveness of the
Registration Statement, (B) at the time of the most recent amendment thereto for
the purposes of complying with Section 10(a)(3) of the 1933 Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the 1934 Act or form of prospectus), (C) at the time the
Company or any person acting on its behalf (within the meaning, for this clause
only, of Rule 163(c) of the 1933 Act Regulations) made any offer relating to the
Shares in reliance on the exemption of Rule 163 of the 1933 Act Regulations, and
(D) as of the execution and delivery of this Agreement and any Terms Agreement,
the Company is a “well-known seasoned issuer,” as defined in Rule 405 of the
1933 Act Regulations.

(dd) Ineligible Issuer. (A) At the original effectiveness of the Registration
Statement, (B) at the earliest time after the original effectiveness of the
Registration Statement that the Company or another offering participant made a
bona fide offer (within the meaning of Rule 164(h)(2) of the 1933 Act
Regulations) of the Shares and (C) as of the execution and delivery of this
Agreement (with such time of execution and delivery being used as the
determination date for purposes of this clause (C)), the Company neither was nor
is an “ineligible issuer,” as defined in Rule 405 of the 1933 Act Regulations.

(ee) No Commissions. None of the Company, the Operating Partnership or any of
their respective subsidiaries is a party to any contract, agreement or
understanding with any person (other than as contemplated by this Agreement or
the Alternative Sales Agreements) that would give rise to a valid claim against
the Company, the Operating Partnership or any of their respective subsidiaries
or the Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Shares.

 

- 10 -



--------------------------------------------------------------------------------

(ff) Actively-Traded Security. Except under circumstances where the Company has
provided the Agent with the notice required pursuant to Section 2(g) of this
Agreement, the Common Stock is an “actively-traded security” exempted from the
requirements of Rule 101 of Regulation M under the 1934 Act by subsection (c)(1)
of such rule.

(gg) Compliance with the Sarbanes-Oxley Act. There is and has been no failure on
the part of the Company or any of the Company’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.

(hh) Payment of Taxes. Each of the Company, the Operating Partnership and their
respective subsidiaries has filed all federal, state and local income and
franchise tax returns required to be filed through the date hereof, except in
any case in which the failure to so file would not have a Material Adverse
Effect, and has paid all taxes due thereon or otherwise due and payable, except
for any tax that is currently being contested in good faith and for which
adequate reserves have been provided, and no tax deficiency has been determined
or threatened in writing to be determined adversely to any of the Company, the
Operating Partnership or any such subsidiary which has had a Material Adverse
Effect.

(ii) Insurance. The Company, the Operating Partnership and their respective
subsidiaries carry or are entitled to the benefits of insurance, with
financially sound and reputable insurers, in such amounts and covering such
risks as is generally maintained by companies of established repute engaged in
the same or similar business, and, to the knowledge of the Company and the
Operating Partnership, all such insurance is in full force and effect. The
Company and the Operating Partnership have no reason to believe that they or any
of their respective subsidiaries will not be able (A) to renew its existing
insurance coverage as and when such policies expire or (B) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
their respective businesses as now conducted and at a cost that would not result
in a Material Adverse Effect. None of the Company, the Operating Partnership or
any of their respective subsidiaries has been denied any insurance coverage
which it has sought or for which it has applied.

(jj) Foreign Corrupt Practices Act. None of the Company, the Operating
Partnership, their respective subsidiaries or, to the knowledge of the Company
or the Operating Partnership, any director, officer, agent, employee, affiliate
or other person acting on behalf of the Company, the Operating Partnership or
any of their respective subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in (A) a violation by such persons of
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA, (B) a violation by
such persons of the Bribery Act 2010 of the United Kingdom (the “Bribery Act”),
(C) the use by such persons of any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity, (D) the direct or indirect unlawful payment by such persons
to any foreign or domestic government official or employee from corporate funds
or (E) the making by such persons of a bribe, rebate, payoff, influence payment,
kickback or other unlawful payment. The Company and the Operating Partnership
and, to their knowledge, their respective affiliates have conducted their
businesses in compliance with the FCPA and the Bribery Act and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.

 

- 11 -



--------------------------------------------------------------------------------

(kk) Money Laundering Laws. The operations of the Company, the Operating
Partnership and their respective subsidiaries are and have been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Entity
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any Governmental Entity involving the Company, the Operating
Partnership or any of their respective subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or the Operating
Partnership, threatened.

(ll) Sanctions Laws. None of the Company, the Operating Partnership or any of
their respective subsidiaries or, to the knowledge of the Company or the
Operating Partnership, any director, officer, agent, employee, affiliate or
person acting on behalf of the Company and the Operating Partnership is
currently subject to any sanctions administered by the U.S. Government,
including, without limitation, the Office of Foreign Assets Control of the U.S.
Treasury Department, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”). Neither the Company nor the Operating Partnership will directly or
indirectly use the proceeds of the offering and sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any of their respective
subsidiaries, joint venture partner or other person or entity, (A) for the
purpose of financing the activities with any person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions or
(B) in any other manner that will result in a violation by any person (including
any person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.

Any certificate signed by any officer of the Company or an authorized
representative of the Operating Partnership and delivered to the Agent or to
counsel for the Agent shall be deemed a representation and warranty by such
entity or person, as the case may be, to the Agent as to the matters covered
thereby.

Section 2. Sale and Delivery of Shares.

(a) Subject to the terms and conditions set forth herein, the Company agrees to
issue and sell through the Agent acting as sales agent or directly to the Agent
acting as principal from time to time, and the Agent agrees to use its
commercially reasonable efforts to sell as sales agent for the Company, the
Shares. Sales of the Shares, if any, through the Agent acting as sales agent or
directly to the Agent acting as principal will be made by means of ordinary
brokers’ transactions on the Principal Market or otherwise at market prices
prevailing at the time of sale, at prices related to prevailing market prices or
at negotiated prices.

(b) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Agent on any trading day (other than a day on which
the Principal Market is scheduled to close prior to its regular weekday closing
time, each, a “Trading Day”) that the Company has satisfied its obligations
under Section 6 of this Agreement and that the Company has instructed the Agent
to make such sales. On any Trading Day, the Company may instruct the Agent by
telephone (confirmed promptly by email, which confirmation will be promptly
acknowledged by the Agent) as to the maximum number of Shares to be sold by the
Agent on such day and the minimum price per Share at which such Shares may be
sold (subject, in each case, to the limitations specified in Sections 2(c) and
(f)). Subject to the terms and conditions hereof, the Agent shall use its
commercially reasonable efforts to sell as sales agent all of the Shares so
designated by the Company. The Company and the Agent each acknowledge and agree
that (A) there can be no assurance that the Agent will be successful in selling
the Shares, (B) the Agent will incur no liability or obligation to the Company
or any other person or entity if it does not sell

 

- 12 -



--------------------------------------------------------------------------------

Shares for any reason other than a failure by the Agent to use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Shares as required by this
Agreement, and (C) the Agent shall be under no obligation to purchase Shares on
a principal basis except as otherwise specifically agreed by the Agent and the
Company pursuant to a Terms Agreement. In the event of a conflict between the
terms of this Agreement and the terms of a Terms Agreement, the terms of such
Terms Agreement will control.

(c) Notwithstanding the foregoing, the Company shall not authorize the issuance
and sale of, and the Agent as sales agent shall not be obligated to use its
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time or (ii) in a number or
with an aggregate gross sales price, together with all sales of Shares under
this Agreement and the Alternative Sales Agreements, in excess of the Maximum
Amount or the number or gross sales price, as the case may be, of Shares
authorized from time to time to be issued and sold under this Agreement, any
Terms Agreement and any Alternative Sales Agreements, in each case, by the
Company’s board of directors, or a duly authorized committee thereof, or in a
number in excess of the number of Shares approved for listing on the Principal
Market, and in each case notified to the Agent in writing. In addition, the
Company or the Agent may, upon notice to the other party hereto by telephone
(confirmed promptly by email, which confirmation will be promptly acknowledged),
suspend the offering of the Shares with respect to which the Agent is acting as
sales agent for any reason and at any time; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Shares sold hereunder prior to the giving of
such notice. Further, on any Trading Day, the Company shall sell Shares through
only one of the Agent or an Alternative Agent. The requirement that the Company
sell Shares through only one of the Agent or an Alternative Agent on any Trading
Day shall not apply to sales solely to employees or security holders of the
Company or its subsidiaries, or to a trustee or other person acquiring such
securities for the accounts of such persons.

(d) The gross sales price of any Shares sold pursuant to this Agreement by the
Agent acting as sales agent of the Company shall be the market price prevailing
at the time of sale for shares of the Common Stock sold by the Agent on the
Principal Market or otherwise, at prices relating to prevailing market prices or
at negotiated prices. The compensation payable to the Agent for sales of Shares
with respect to which the Agent acts as sales agent shall be up to 2.0% of the
gross sales price of the Shares sold pursuant to this Agreement. The Company may
sell Shares to the Agent as principal at a price agreed upon at the relevant
Applicable Time and pursuant to a separate Terms Agreement. The remaining
proceeds, after further deduction for any transaction fees, transfer taxes or
similar taxes or fees imposed by any Governmental Entity in respect of such
sales, shall constitute the net proceeds to the Company for such Shares (the
“Net Proceeds”). The Agent shall notify the Company as promptly as practicable
if any deduction referenced in the preceding sentence will be required with an
itemization of such deductions. Notwithstanding the foregoing, in the event the
Company engages the Agent for a sale of Shares that would constitute a
“distribution”, within the meaning of Rule 100 of Regulation M under the 1934
Act, the Company and the Agent will agree to compensation that is customary for
the Agent with respect to such transactions.

(e) If acting as sales agent hereunder, the Agent shall provide written
confirmation to the Company following the close of trading on the Principal
Market each day in which Shares are sold under this Agreement setting forth the
number of Shares sold on such day, the aggregate gross sales proceeds of the
Shares, the aggregate Net Proceeds to the Company and the aggregate compensation
payable by the Company to the Agent with respect to such sales.

(f) Under no circumstances shall the number or aggregate gross sales price, as
the case may be, of Shares sold pursuant to this Agreement, any Terms Agreement
and any Alternative Sales Agreement exceed the Maximum Amount or the number or
aggregate gross sales price, as the case may

 

- 13 -



--------------------------------------------------------------------------------

be, of Shares of Common Stock (i) available for issuance under the Prospectus
and the then currently effective Registration Statement or (ii) authorized from
time to time to be issued and sold under this Agreement, any Terms Agreement or
any Alternative Sales Agreement by the Company’s board of directors, or a duly
authorized committee thereof or approved for listing on the Principal Market,
and in each case referred to in this clause (ii), and notified to the Agent in
writing. In addition, under no circumstances shall any Shares with respect to
which the Agent acts as sales agent be sold at a price lower than the minimum
price therefor authorized from time to time by the Company’s board of directors,
or a duly authorized committee thereof, and notified to the Agent in writing.

(g) If either party believes that the exemptive provisions set forth in
Rule 101(c)(1) of Regulation M under the 1934 Act (applicable to securities with
an average daily trading volume of $1,000,000 that are issued by an issuer whose
common equity securities have a public float value of at least $150,000,000) are
not satisfied with respect to the Company or the Shares, it shall promptly
notify the other party and sales of Shares under this Agreement and any Terms
Agreement shall be suspended until that or other exemptive provisions have been
satisfied in the judgment of each party.

(h) Settlement for sales of Shares pursuant to this Section 2 will occur on the
third business day that is also a Trading Day following the trade date on which
such sales are made, unless another date shall be agreed to by the Company and
the Agent (each such day, a “Settlement Date”). On each Settlement Date, the
Shares sold through the Agent for settlement on such date shall be delivered by
the Company to the Agent against payment of the Net Proceeds from the sale of
such Shares. Settlement for all Shares shall be effected by book-entry delivery
of Shares to the Agent’s account at The Depository Trust Company against
payments by the Agent of the Net Proceeds from the sale of such Shares in same
day funds delivered to an account designated by the Company. If the Company
shall default on its obligation to deliver Shares on any Settlement Date, the
Company shall (i) indemnify and hold the Agent harmless against any loss, claim
or damage arising from or as a result of such default by the Company and
(ii) pay the Agent any commission to which it would otherwise be entitled absent
such default. If the Agent breaches this Agreement by failing to deliver the
applicable Net Proceeds on any Settlement Date for Shares delivered by the
Company, the Agent will pay the Company interest based on the effective
overnight federal funds rate until such proceeds, together with such interest,
have been fully paid.

(i) Notwithstanding any other provision of this Agreement, the Company shall not
offer, sell or deliver, or request the offer or sale of any Shares and, by
notice to the Agent given by telephone (confirmed by email), shall cancel any
instructions for the offer or sale of any Shares, and the Agent shall not be
obligated to offer or sell any Shares, (i) during any period in which the Agent
believes that the Company is, or could be deemed to be, in possession of
material non-public information or (ii) except as provided in Section 2(j)
below, at any time from and including the date (each, an “Announcement Date”) on
which the Company shall issue a press release containing, or shall otherwise
publicly announce, its earnings, revenues or other results of operations (each,
an “Earnings Announcement”) through and including the time that is 24 hours
after the time that the Company files (a “Filing Time”) a Quarterly Report on
Form 10-Q or an Annual Report on Form 10-K that includes consolidated financial
statements as of and for the same period or periods, as the case may be, covered
by such Earnings Announcement.

(j) If the Company wishes to offer, sell or deliver Shares at any time during
the period from and including an Announcement Date through and including the
time that is 24 hours after the corresponding Filing Time, the Company shall
(i) prepare and deliver to the Agent (with a copy to counsel to the Agent) a
Current Report on Form 8-K which shall include substantially the same financial
and related information as was set forth in the relevant Earnings Announcement
(other than any earnings projections, similar forward-looking data and officers’
quotations) (each, an “Earnings 8-K”), in form and substance reasonably
satisfactory to the Agent, (ii) provide the Agent with the officers’
certificate, accountants’ letters and opinions and letters of counsel called for
by Sections 3(i), (j) and (k) hereof,

 

- 14 -



--------------------------------------------------------------------------------

respectively, (iii) afford the Agent the opportunity to conduct a due diligence
review in accordance with Section 3(n) hereof and (iv) file such Earnings 8-K
with the Commission, then the provisions of clause (ii) of Section 2(i) shall
not be applicable for the period from and after the time at which the foregoing
conditions shall have been satisfied (or, if later, the time that is 24 hours
after the time that the relevant Earnings Announcement was first publicly
released) through and including the time that is 24 hours after the Filing Time
of the relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
the case may be. For purposes of clarity, the parties hereto agree that (A) the
delivery of any officers’ certificate, accountants’ letters and opinions and
letters of counsel pursuant to this Section 2(j) shall not relieve the Company
from any of its obligations under this Agreement with respect to any Quarterly
Report on Form 10-Q or Annual Report on Form 10-K, as the case may be,
including, without limitation, the obligation to deliver officers’ certificates,
accountants’ letters and legal opinions and letters as provided in Section 3
hereof and (B) this Section 2(j) shall in no way affect or limit the operation
of the provisions of clause (i) of Section 2(i), which shall have independent
application.

(k) At each Applicable Time, Settlement Date, Registration Statement Amendment
Date, Company Periodic Report Date, Company Earnings Report Date and Request
Date, each of the Company and the Operating Partnership shall be deemed to have
affirmed each representation and warranty contained in this Agreement; provided,
that if such date occurs during a Suspension Period, the Company and the
Operating Partnership shall not be deemed to have affirmed such representations
and warranties until the next of such dates after the end of the Suspension
Period. Any obligation of the Agent to use its commercially reasonable efforts
to sell the Shares on behalf of the Company as sales agent shall be subject to
the continuing accuracy of the representations and warranties of the Company and
the Operating Partnership herein, to the performance by the Company and the
Operating Partnership of their respective obligations hereunder and to the
continuing satisfaction of the additional conditions specified in Section 6 of
this Agreement.

Section 3. Covenants. The Company and the Operating Partnership, jointly and
severally, agree with the Agent:

(a) During any period when the delivery of a prospectus is required in
connection with the offering or sale of Shares (whether physically or through
compliance with Rule 153 or 172, or in lieu thereof, a notice referred to in
Rule 173(a) of the 1933 Act Regulations), (i) to make no further amendment or
any supplement to the Registration Statement or the Prospectus prior to any
Settlement Date without first providing the Agent a reasonable opportunity to
review and comment on such amendment or supplement, and to advise the Agent,
promptly after it receives notice thereof, of the time when any amendment to the
Registration Statement has been filed or becomes effective or any amendment or
supplement to the Prospectus has been filed, (ii) to file promptly all other
material required to be filed by the Company with the Commission pursuant to
Rule 433(d) of the 1933 Act Regulations, (iii) to file promptly all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the
1934 Act, (iv) to advise the Agent, promptly after it receives notice thereof,
of the issuance by the Commission of any stop order or of any order preventing
or suspending the use of the Prospectus or other prospectus in respect of the
Shares, of any notice of objection of the Commission to the use of the form of
the Registration Statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) of the 1933 Act Regulations, of the suspension of the
qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the form of the
Registration Statement or the Prospectus or for additional information, and
(v) in the event of the issuance of any such stop order or of any such order
preventing or suspending the use of the Prospectus in respect of the Shares or
suspending any such qualification, to promptly use its commercially reasonable
efforts to obtain the withdrawal of such order; and in the event of any such
order or issuance of a notice of objection, promptly to take such reasonable

 

- 15 -



--------------------------------------------------------------------------------

steps as may be necessary to permit offers and sales of the Shares by the Agent,
which may include, without limitation, amending the Registration Statement or
filing a new registration statement, at the Company’s expense (references herein
to the Registration Statement shall include any such amendment or new
registration statement). The Company shall pay the required Commission filing
fees relating to the Shares within the time required by Rule 456(b)(1) of the
1933 Act Regulations without regard to the proviso therein and otherwise in
accordance with Rules 456(b) and 457(r) of the 1933 Act Regulations (including,
if applicable, by updating the “Calculation of Registration Fee” table in
accordance with Rule 456(b)(1)(ii) either in a post-effective amendment to the
Registration Statement or on the cover page of a prospectus filed pursuant to
Rule 424(b)).

(b) Promptly from time to time to take such action as the Agent may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such United States jurisdictions as the Agent may request and to comply with
such laws so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the sale of the
Shares, provided that in connection therewith neither the Company nor the
Operating Partnership shall be required to qualify as a foreign entity, subject
itself to taxation or to file a general consent to service of process in any
jurisdiction; and to promptly advise the Agent of the receipt by the Company or
the Operating Partnership of any notification with respect to the suspension of
the qualification of the Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

(c) During any period when the delivery of a prospectus is required (whether
physically or through compliance with Rule 153 or 172, or in lieu thereof, a
notice referred to in Rule 173(a) of the 1933 Act Regulations) in connection
with the offering or sale of Shares, the Company will make available to the
Agent, as soon as practicable after the execution of this Agreement, and
thereafter from time to time furnish to the Agent, copies of the most recent
Prospectus in such quantities and at such locations as the Agent may reasonably
request for the purposes contemplated by the 1933 Act. During any period when
the delivery of a prospectus is required (whether physically or through
compliance with Rules 153 or 172, or in lieu thereof, a notice referred to in
Rule 173(a) of the 1933 Act Regulations) in connection with the offering or sale
of Shares, and if at such time any event shall have occurred as a result of
which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made when such Prospectus is delivered, not misleading, or, if
for any other reason it shall be necessary during such same period to amend or
supplement the Prospectus or to file under the 1934 Act any document
incorporated by reference in the Prospectus in order to comply with the 1933 Act
or the 1934 Act, to notify the Agent and to file such document and to prepare
and furnish without charge to the Agent as many written and electronic copies as
the Agent may from time to time reasonably request of an amended Prospectus or a
supplement to the Prospectus which will correct such statement or omission or
effect such compliance.

(d) To make generally available to its securityholders as soon as practicable,
but in any event not later than sixteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) of the 1933 Act Regulations),
an earnings statement of the Company and its subsidiaries (which need not be
audited) complying with Section 11(a) of the 1933 Act and the rules and
regulations of the Commission thereunder (including, at the option of the
Company, Rule 158).

(e) To use the Net Proceeds received by it from the sale of the Shares pursuant
to this Agreement and any Terms Agreement in the manner specified in the General
Disclosure Package.

(f) In connection with the offering and sale of the Shares, the Company will
file with the Principal Market all documents and notices, and make all
certifications, required by the Principal Market of companies that have
securities that are listed on such Principal Market and will maintain such
listing or shall be approved for listing on another national securities
exchange.

 

- 16 -



--------------------------------------------------------------------------------

(g) To not take, directly or indirectly, any action designed to cause or result
in, or that has constituted or might reasonably be expected to constitute, under
the 1934 Act or otherwise, the stabilization or manipulation of the price of any
securities of the Company or the Operating Partnership to facilitate the sale or
resale of the Shares.

(h) At each Applicable Time, each Settlement Date, each Registration Statement
Amendment Date, each Company Earnings Report Date, each Request Date, each
Company Periodic Report Date and each date on which Shares are delivered to the
Agent pursuant to a Terms Agreement, the Company and the Operating Partnership
shall be deemed to have affirmed each representation, warranty, covenant and
other agreement contained in this Agreement or any Terms Agreement; provided,
that if such date occurs during a Suspension Period, the Company and the
Operating Partnership shall not be deemed to have affirmed such representations
and warranties until the next of such dates after the end of the Suspension
Period. In each Annual Report on Form 10-K or Quarterly Report on Form 10-Q
filed by the Company in respect of any quarter in which sales of Shares were
made by or through the Agent under this Agreement or any Terms Agreement or by
or through an Alternative Agent under an Alternative Sales Agreement (each date
on which any such document is filed, and any date on which an amendment to any
such document is filed, a “Company Periodic Report Date”), or, to the extent
required by applicable law and Commission interpretations thereof, in prospectus
supplements to be filed by the Company from time to time, the Company shall set
forth with regard to such quarter or such shorter period determined by the
Company, as the case may be, the number or aggregate gross sales price, as the
case may be, of Shares sold through the Agent under this Agreement or any Terms
Agreement or by or through an Alternative Agent under an Alternative Sales
Agreement, the Net Proceeds received by the Company and the compensation paid by
the Company to the Agent or Alternative Agent with respect to sales of Shares
pursuant to this Agreement, any Terms Agreement or an Alternative Sales
Agreement.

(i) On or prior to the date that the Shares are first offered pursuant to the
terms of this Agreement and each time Shares are delivered to the Agent as
principal on a Settlement Date and promptly, and in no more than five
(5) Trading Days, after (i) each date the Registration Statement or the
Prospectus shall be amended or supplemented (other than (1) by an amendment or
supplement providing solely for the determination of the terms of the Shares,
(2) in connection with the filing of a prospectus supplement that contains
solely the information set forth in Section 3(h), (3) in connection with the
filing of any Current Reports on Form 8-K (other than an Earnings 8-K and any
other Current Reports on Form 8-K which contain capsule financial information,
financial statements, supporting schedules or other financial data, including
any Current Report on Form 8-K under Item 2.02 of such form that is considered
“filed” under the 1934 Act, unless, in any case, the Company has provided
advance notice to the Agent of the filing of such Form 8-K and the Agent has
waived the requirements of this Section 3(i) and Sections 3(j) and (k)) or
(4) by a prospectus supplement relating to the offering of other securities
(including, without limitation, other shares of Common Stock)) (each such date,
a “Registration Statement Amendment Date”) and (ii) each date on which an
Earnings 8-K shall be filed with the Commission as contemplated by Section 2(j)
hereof (a “Company Earnings Report Date”) and (iii) each Company Periodic Report
Date, and (iv) promptly after each reasonable request by the Agent (each date of
any such request by the Agent, a “Request Date”) (each of the date that the
Shares are first offered pursuant to the terms of this Agreement, each such
Settlement Date where the Agent is acting as principal and each Registration
Statement Amendment Date, Company Earnings Report Date, Company Periodic Report
Date and Request Date is hereinafter called a “Representation Date”), the
Company and the Operating Partnership will furnish or cause to be furnished to
the Agent (with a copy to counsel to the Agent) a certificate dated the date of
delivery thereof to the Agent (or, in the case of an amendment or supplement to
the Registration Statement or the Prospectus (including, without limitation, by
the filing of any

 

- 17 -



--------------------------------------------------------------------------------

document under the 1934 Act that is incorporated by reference therein), the date
of the effectiveness of such amendment to the Registration Statement or the date
of filing with the Commission of such supplement or incorporated document, as
the case may be), in form and substance reasonably satisfactory to the Agent and
its counsel, to the effect that the statements contained in the certificate
referred to in Section 6(f) of this Agreement which was last furnished to the
Agent are true and correct as of the date of such certificate as though made at
and as of the date of such certificate (except that such statements shall be
deemed to relate to the Registration Statement, the General Disclosure Package
and the Prospectus as amended and supplemented to the date of such certificate)
or, in lieu of such certificate, a certificate of the same tenor as the
certificate referred to in Section 6(f), but modified as necessary to relate to
the Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented to the date of such certificate; provided, however,
that the delivery requirements of this Section 3(i) shall not be in effect
during a Suspension Period. As used in this paragraph, to the extent there shall
be an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time.

(j) On or prior to the date that the Shares are first offered pursuant to the
terms of this Agreement and each time Shares are delivered to the Agent as
principal on a Settlement Date and promptly, and in no more than five
(5) Trading Days, after each other Representation Date, the Company will furnish
or cause to be furnished to the Agent (with a copy to counsel to the Agent) the
written opinion and letter of each counsel to the Company (who shall be
reasonably acceptable to the Agent), dated the date of delivery thereof to the
Agent (or, in the case of an amendment or supplement to the Registration
Statement or the Prospectus (including, without limitation, by the filing of any
document under the 1934 Act that is incorporated by reference therein), the date
of the effectiveness of such amendment to the Registration Statement or the date
of filing with the Commission of such supplement or incorporated document, as
the case may be), in form and substance reasonably satisfactory to the Agent and
its counsel, of the same tenor as the opinions and letters referred to in
Sections 6(c) and (d) of this Agreement, but modified as necessary to relate to
the Registration Statement, the General Disclosure Package and the Prospectus as
amended and supplemented to the date of such opinion and letter or, in lieu of
any such opinion and letter, counsel last furnishing such opinion and letter to
the Agent shall furnish the Agent (with a copy to counsel for the Agent) with a
letter substantially to the effect that the Agent may rely on such counsel’s
last opinion and letter to the same extent as though each were dated the date of
such letter authorizing reliance (except that statements in such last opinion
and letter shall be deemed to relate to the Registration Statement, the General
Disclosure Package and the Prospectus as amended and supplemented to the date of
such letter authorizing reliance); provided, however, that the delivery
requirements of this Section 3(j) shall not be in effect during a Suspension
Period. As used in this paragraph, to the extent there shall be an Applicable
Time on or following the applicable Representation Date, “promptly” shall be
deemed to be on or prior to the next succeeding Applicable Time.

(k) On or prior to the date that the Shares are first offered pursuant to the
terms of this Agreement and each time Shares are delivered to the Agent as
principal on a Settlement Date and promptly, and in no more than five
(5) Trading Days, after each other Representation Date, the Company will cause
each of Ernst & Young LLP and PFK LLP, or other independent accountants
reasonably satisfactory to the Agent, to furnish to the Agent a letter, dated
the date of effectiveness of such amendment or the date of filing of such
supplement or other document with the Commission, as the case may be, in form
reasonably satisfactory to the Agent and its counsel, of the same tenor as the
letter(s) referred to in Section 6(e) hereof, but modified as necessary to
relate to the Registration Statement, the General Disclosure Package and the
Prospectus, as amended and supplemented, or to the document incorporated by
reference into the Prospectus, to the date of such letter; provided, however,
that the delivery requirements of this Section 3(k) shall not be in effect
during a Suspension Period. As used in this paragraph, to the extent there shall
be an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time.

 

- 18 -



--------------------------------------------------------------------------------

(l) The Company consents to the Agent trading in the Common Stock for the
Agent’s own account and for the account of its clients at the same time as sales
of Shares occur pursuant to this Agreement or any Terms Agreement.

(m) If, to the knowledge of the Company, all filings required by Rule 424 in
connection with this offering shall not have been made or the representations
contained in Section 1(a) shall not be true and correct on the applicable
Settlement Date, the Company will offer to any person who has agreed to purchase
Shares from the Company as the result of an offer to purchase solicited by the
Agent the right to refuse to purchase and pay for such Shares.

(n) The Company and the Operating Partnership will cooperate timely with any
reasonable due diligence review conducted by the Agent or its counsel from time
to time in connection with the transactions contemplated hereby or in any Terms
Agreement, including, without limitation, and upon reasonable notice providing
information and making available documents and appropriate officers, during
regular business hours and at the Company’s principal offices, as the Agent may
reasonably request.

(o) Other than during a Suspension Period, neither the Company nor the Operating
Partnership will, without (i) giving the Agent at least one business days’ prior
written notice specifying the nature of the proposed sale and the date of such
proposed sale and (ii) the Agent suspending activity under this program for such
period of time as requested by the Company or as deemed appropriate by the Agent
in light of the proposed sale, (A) offer, pledge, announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant for the sale
of, lend or otherwise transfer or dispose of, directly or indirectly, any shares
of Common Stock or securities convertible into or exchangeable or exercisable
for or repayable with Common Stock, or file any registration statement under the
1933 Act with respect to any of the foregoing (other than a shelf registration
statement under Rule 415 of the 1933 Act Regulations, a registration statement
on Form S-8 or post-effective amendment to the Registration Statement) or
(B) enter into any swap or other agreement or any transaction that transfers in
whole or in part, directly or indirectly, any of the economic consequence of
ownership of the Common Stock, or any securities convertible into or
exchangeable or exercisable for or repayable with Common Stock, whether any such
swap or transaction described in clause (A) or (B) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise. The
foregoing sentence shall not apply to (i) the Shares to be offered and sold
through the Agent pursuant to this Agreement or any Terms Agreement or to any
Alternative Agent under any Alternative Sales Agreement, (ii) Common Stock
issued pursuant to the Company’s dividend reinvestment plan, stock purchase
plans or employee compensation plans, as the same may be amended or replaced
from time to time, (iii) equity incentive awards approved by the board of
directors of the Company or the compensation committee thereof or the issuance
of Common Stock upon exercise thereof, (iv) warrants offered or issued in
exchange for outstanding warrants or Common Stock offered or issued upon
exercise or exchange of any such warrants, or (v) sales or offers of shares of
Common Stock or securities exchangeable for or convertible into shares of Common
Stock in private placement transactions to sellers relating to acquisition of
real property or interests therein, including mortgage or leasehold interests,
or in conjunction with any joint venture transaction, made to any seller of such
real property or such joint venture interest (and the filing of any prospectus
supplement related to the resale of such shares of Common Stock as may be
required by such seller).

(p) If immediately prior to the third anniversary (the “Renewal Deadline”) of
the initial effective date of the Registration Statement, any of the Shares
remain unsold, the Company will, prior to the Renewal Deadline file, if it has
not already done so and is eligible to do so, a new automatic shelf

 

- 19 -



--------------------------------------------------------------------------------

registration statement relating to the Shares, in a form satisfactory to the
Agent. If the Company is no longer eligible to file an automatic shelf
registration statement, the Company will, prior to the Renewal Deadline, if it
has not already done so, file a new shelf registration statement relating to the
Shares, in a form satisfactory to the Agent, and will use its best efforts to
cause such registration statement to be declared effective within 60 days after
the Renewal Deadline. The Company will take all other action necessary or
appropriate to permit the issuance and sale of the Shares to continue as
contemplated in the expired registration statement relating to the Shares.
References herein to the Registration Statement shall include such new automatic
shelf registration statement or such new shelf registration statement, as the
case may be.

(q) The Company will use its best efforts to continue to meet the requirements
for qualification as a REIT under the Code for each of its taxable years for so
long as its board of directors deems it in the best interests of the Company to
remain so qualified.

(r) The Company may notify the Agent by telephone (confirmed promptly by
e-mail), or by such other method as the Company and the Agent shall mutually
agree in writing, at any time until 5:00 p.m., New York City time, on the second
business day preceding any Representation Date that it does not intend to sell
Shares under this Agreement for the period commencing on such Representation
Date and continuing until the second Trading Day after the earlier of (i) the
date the Company instructs the Agent to sell Shares under this Agreement and
(ii) the date the Company notifies the Agent that it is revoking its prior
notice to the Agent that it does not intend to sell Shares under this Agreement
(a “Suspension Period”). If the Company shall have provided such notice, the
requirements to provide certificates pursuant to Section 3(i) hereunder, legal
opinions pursuant to Section 3(j) hereunder, and letters from independent
accountants pursuant to Section 3(k) hereunder shall be waived during such
Suspension Period. Notwithstanding the foregoing, during a Suspension Period or
subsequent to the completion of a Suspension Period, as applicable, the Agent
shall not be obligated to sell any Shares pursuant to the Company’s instruction
until all documents required by each such applicable Section of this Agreement
shall have been provided to the Agent and the Company shall have provided the
Agent with customary due diligence update.

Section 4. Free Writing Prospectus.

(a) (i) The Company represents and agrees that, without the prior consent of the
Agent, it has not made and will not make any offer relating to the Shares that
would constitute a “free writing prospectus” as defined in Rule 405 of the 1933
Act Regulations; and

(ii) the Agent represents and agrees that, without the prior consent of the
Company it has not made and will not make any offer relating to the Shares that
would constitute a free writing prospectus required to be filed with the
Commission.

(b) The Company has complied and will comply with the requirements of Rule 433
of the 1933 Act Regulations applicable to any Issuer Free Writing Prospectus
(including any free writing prospectus identified in Section 4(a) hereof),
including timely filing with the Commission or retention where required and
legending.

Section 5. Payment of Expenses.

The Company and the Operating Partnership, jointly and severally, covenant and
agree with the Agent that they will pay or cause to be paid the
following: (i) the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with the registration of the Shares under the 1933 Act
and all other expenses in connection with the preparation, printing and filing
of the Registration

 

- 20 -



--------------------------------------------------------------------------------

Statement, the Basic Prospectus, Prospectus Supplement, any Issuer Free Writing
Prospectus and the Prospectus and amendments and supplements thereto and the
mailing and delivery of copies thereof to the Agent; (ii) the cost of printing
or producing this Agreement and any Terms Agreement, any Blue Sky and Legal
Investment Memoranda, closing documents (including any compilations thereof) and
any other documents in connection with the offering, purchase, sale and delivery
of the Shares; (iii) all expenses in connection with the qualification of the
Shares for offering and sale under state securities laws as provided in
Section 3(b) hereof, including the reasonable fees and disbursements of counsel
for the Agent in connection with such qualification and in connection with the
Blue Sky and Legal Investment Surveys; (iv) any filing fees incident to, and the
reasonable fees and disbursements of counsel for the Agent in connection with,
any required review by FINRA of the terms of the sale of the Shares; (v) all
fees and expenses in connection with listing the Shares on the Principal Market;
(vi) the cost of preparing the Shares; (vii) the costs and charges of any
transfer agent or registrar or any dividend distribution agent; and (viii) all
other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section; and
(ix) if Shares having an aggregate offering price of $25,000,000 or more have
not been offered and sold under this Agreement and/or the Alternative Sales
Agreements by the two-year anniversary of this Agreement (or such earlier date
at which the Company terminates this Agreement) (the “Determination Date”), the
Company shall reimburse the Agent and the Alternative Agents for all reasonable
out-of-pocket expenses, including the reasonable fees and disbursements of
counsel incurred by the Agent and the Alternative Agents in connection with the
transactions contemplated by this Agreement and each of the Alternative Sales
Agreements (the “Expenses”); provided, however, that the Expenses shall not
exceed an aggregate under this Agreement and each of the Alternative Sales
Agreements of $150,000. Any Expenses shall be due and payable by the Company
within five (5) business days of the Determination Date. It is understood,
however, that, except as provided in this Section, and Section 7 hereof, the
Agent will pay all of its own costs and expenses, including the fees of its
counsel, transfer taxes on resale of any of the Shares by it, and any
advertising expenses connected with any offers it may make. The Agents shall be
solely responsible for allocating any reimbursement received pursuant to this
subsection among themselves.

Section 6. Conditions of Agent’s Obligation. The obligations of the Agent
hereunder shall be subject, in its discretion, to the condition that all
representations and warranties and other statements of the Company and the
Operating Partnership herein or in certificates of any officer of the Company or
authorized representative of the Operating Partnership delivered pursuant to the
provisions hereof are true and correct as of the time of the execution of this
Agreement, the date of any executed Terms Agreement and as of each
Representation Date, Applicable Time and Settlement Date, to the condition that
the Company and the Operating Partnership shall have performed all of their
respective obligations hereunder theretofore to be performed, and the following
additional conditions:

(a) The Prospectus Supplement shall have been filed with the Commission pursuant
to Rule 424(b) of the 1933 Act Regulations on or prior to the date hereof and in
accordance with Section 3(a) hereof, any other material required to be filed by
the Company pursuant to Rule 433(d) of the 1933 Act Regulations shall have been
filed with the Commission within the applicable time periods prescribed for such
filings by Rule 433; no stop order suspending the effectiveness of the
Registration Statement or any part thereof shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission and no notice of objection of the Commission to the use of the form
of the Registration Statement or any post-effective amendment thereto pursuant
to Rule 401(g)(2) of the 1933 Act Regulations shall have been received; no stop
order suspending or preventing the use of the Prospectus or any Issuer Free
Writing Prospectus shall have been initiated or threatened by the Commission;
and all requests for additional information on the part of the Commission shall
have been complied with to the reasonable satisfaction of the Agent.

 

- 21 -



--------------------------------------------------------------------------------

(b) On every date specified in Section 3(j) hereof (including, without
limitation, on every Request Date), Sidley Austin LLP, counsel for the Agent,
shall have furnished to the Agent such written opinion or opinions, dated as of
such date, with respect to such matters as the Agent may reasonably request, and
such counsel shall have received such papers and information as they may
reasonably request to enable them to pass upon such matters. In giving their
opinion, Sidley Austin LLP may rely as to matters involving the laws of the
State of Maryland upon the opinion of Venable LLP or such other counsel
reasonably satisfactory to the Agent.

(c) On every date specified in Section 3(j) hereof (including, without
limitation, on every Request Date), Clifford Chance US LLP, counsel for the
Company, shall have furnished to the Agent written opinion(s) and letter(s),
dated as of such date, in form and substance satisfactory to the Agent.

(d) On every date specified in Section 3(j) hereof (including, without
limitation, on every Request Date), Venable LLP, as Maryland counsel for the
Company, shall have furnished to the Agent written opinion or opinions, dated as
of such date, in form and substance satisfactory to the Agent.

(e) At the dates specified in Section 3(k) hereof (including, without
limitation, on every Request Date), each of the independent accountants who have
certified the financial statements included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus shall
have furnished to the Agent a letter or letters dated as of the date of delivery
thereof and addressed to the Agent in form and substance reasonably satisfactory
to the Agent and its counsel, containing statements and information of the type
ordinarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus.

(f) (i) On or prior to the date that the Shares are first offered pursuant to
the terms of this Agreement and on such other dates as reasonably requested by
the Agent, the Company will furnish or cause to be furnished promptly to the
Agent a certificate of an executive officer in a form satisfactory to the Agent
stating the minimum gross sales price per share for the sale of such Shares
pursuant to this Agreement and the maximum number of Shares that may be issued
and sold pursuant to this Agreement or, alternatively, the maximum gross
proceeds from such sales, as authorized from time to time by the Company’s board
of directors or a duly authorized committee thereof, and the number of Shares
that have been approved for listing on the Principal Market or, in connection
with any amendment, revision or modification of such minimum price or maximum
Share number or amount, a new certificate with respect thereto and (ii) on each
date specified in Section 3(i) (including, without limitation, on every Request
Date), the Agent shall have received a certificate of executive officers of the
Company and the Operating Partnership, one of whom shall be the Chief Executive
Officer, Executive Chairman, Chief Financial Officer, Chief Accounting Officer,
Treasurer, or Executive Vice President in the area of capital markets and
investments, dated as of the date thereof, to the effect that (A) there has been
no Material Adverse Effect since the date as of which information is given in
the Prospectus as then amended or supplemented, (B) the representations and
warranties of the Company and the Operating Partnership contained herein are
true and correct as of such date and (C) the Company and the Operating
Partnership have complied with all of the agreements entered into in connection
with the transactions contemplated herein and in any Terms Agreement and
satisfied all conditions on their part to be performed or satisfied.

(g) Since the date of the latest audited financial statements then included or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, no Material Adverse Effect shall have occurred.

(h) The Company shall have complied with the provisions of Section 3(c) hereof
with respect to the timely furnishing of prospectuses.

 

- 22 -



--------------------------------------------------------------------------------

(i) On such dates as reasonably requested by the Agent, the Company shall have
conducted due diligence sessions, in form and substance reasonably satisfactory
to the Agent.

(j) All filings with the Commission required by Rule 424 of the 1933 Act
Regulations to have been filed by each Applicable Time or related Settlement
Date shall have been made within the applicable time period prescribed for such
filing by Rule 424 (without reliance on Rule 424(b)(8)). The Company shall have
paid the required Commission filing fees relating to the Shares within the time
required by Rule 456(b)(1) of the 1933 Act Regulations without regard to the
proviso therein and otherwise in accordance with Rules 456(b) and 457(r) of the
1933 Act Regulations (including, if applicable, by updating the “Calculation of
Registration Fee” table in accordance with Rule 456(b)(1)(ii) either in a
post-effective amendment to the Registration Statement or on the cover page of a
prospectus filed pursuant to Rule 424(b)).

(k) The Shares shall have received approval for listing on the Principal Market
prior to the first Settlement Date.

(l) Counsel for the Agent shall have been furnished with such documents and
opinions as they may reasonably require in order to evidence the accuracy of any
of the representations or warranties, or the fulfillment of any of the
conditions, contained herein or in any applicable Terms Agreement; and all
proceedings taken by the Company in connection with the issuance and sale of the
Shares as contemplated herein or in any applicable Terms Agreement and in
connection with the other transactions contemplated by this Agreement or any
such Terms Agreement shall be reasonably satisfactory in form and substance to
the Agent and counsel for the Agent.

Section 7. Indemnification.

(a) The Company and the Operating Partnership, jointly and severally, agree to
indemnify and hold harmless the Agent against any losses, claims, damages or
liabilities, joint or several, to which the Agent may become subject, under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon an untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus or any amendment or supplement thereto, any Issuer Free Writing
Prospectus, or any “issuer information” filed or required to be filed pursuant
to Rule 433(d) of the 1933 Act Regulations, or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Basic Prospectus, Prospectus Supplement or the Prospectus in light of the
circumstances under which they are made), not misleading, and will reimburse the
Agent for any legal or other expenses reasonably incurred by the Agent in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that neither the Company nor the
Operating Partnership shall be liable in any such case to the extent that any
such loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Basic Prospectus, the Prospectus Supplement or
the Prospectus, or any amendment or supplement thereto or any Issuer Free
Writing Prospectus, in reliance upon and in conformity with written information
furnished to the Company or the Operating Partnership by or on behalf of the
Agent expressly for use therein.

(b) The Agent will: indemnify and hold harmless the Company and the Operating
Partnership against any losses, claims, damages or liabilities to which they may
become subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus, or any

 

- 23 -



--------------------------------------------------------------------------------

amendment or supplement thereto, or any Issuer Free Writing Prospectus or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of the Basic Prospectus, the Prospectus Supplement or the
Prospectus in light of the circumstances under which they are made), not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Basic Prospectus, the Prospectus Supplement
or the Prospectus, or any such amendment or supplement thereto, or any Issuer
Free Writing Prospectus in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use therein; and
will reimburse the Company and the Operating Partnership for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such action or claim as such expenses are incurred.

(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection except and then only to the extent such
indemnifying party is materially prejudiced thereby. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under this
Section 7 for any legal expenses of other counsel or any other expenses, in each
case subsequently incurred by such indemnified party, in connection with the
defense thereof other than reasonable out-of-pocket costs of investigation. No
indemnifying party shall, without the written consent of the indemnified party
(not to be unreasonably withheld or delayed), effect the settlement or
compromise of, or consent to the entry of any judgment with respect to, any
pending or threatened action or claim in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified party is an
actual or potential party to such action or claim) unless such settlement,
compromise or judgment (i) includes an unconditional release of the indemnified
party from all liability arising out of such action or claim and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of any indemnified party.

(d) If the indemnification provided for in this Section 7 is unavailable to hold
harmless an indemnified party under subsection (a) or (b) above in respect of
any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each indemnifying party shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative benefits received by the Company and the
Operating Partnership on the one hand and the Agent on the other from the
offering of the Shares to which such loss, claim, damage or liability (or action
in respect thereof) relates. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company and the Operating
Partnership on the one hand and the Agent on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Operating Partnership on the one hand and the Agent on the other shall be deemed
to be in the same proportion as the total net proceeds from the offering (before
deducting

 

- 24 -



--------------------------------------------------------------------------------

expenses) received by the Company bear to the total commissions received by the
Agent. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company and the Operating Partnership on the one hand or the
Agent on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company, the Operating Partnership and the Agent agree that it would not be
just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection (d), the Agent shall not be required to contribute
any amount in excess of the amount by which the total price at which the Shares
sold by it to the public were offered to the public exceeds the amount of any
damages which the Agent has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

(e) The obligations of the Company and the Operating Partnership under this
Section 7 shall be in addition to any liability which the Company and the
Operating Partnership may otherwise have and shall extend, upon the same terms
and conditions, to the directors and officers of the Agent and to each person,
if any, who controls the Agent within the meaning of the 1933 Act and each
broker-dealer affiliate of the Agent; and the obligations of the Agent under
this Section 7 shall be in addition to any liability which the Agent may
otherwise have and shall extend, upon the same terms and conditions, to each
officer and director of the Company and to each person, if any, who controls the
Company or the Operating Partnership within the meaning of the 1933 Act.

Section 8. Representations, Warranties and Agreements to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Operating Partnership and the Agent, as set forth
in this Agreement or made by or on behalf of them, respectively, pursuant to
this Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Agent or any controlling person of the Agent, or the Company or the
Operating Partnership, or any officer or director of the Company or controlling
person of the Company or the Operating Partnership, and shall survive delivery
of and payment for the Shares.

Section 9. No Advisory or Fiduciary Relationship. The Company and the Operating
Partnership each acknowledges and agrees that (i) the Agent is acting solely in
the capacity of an arm’s length contractual counterparty to the Company and the
Operating Partnership with respect to the offering of Shares contemplated hereby
(including in connection with determining the terms of such offering) and
(ii) the Agent has not assumed an advisory or fiduciary responsibility in favor
of the Company or the Operating Partnership with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether the
Agent has advised or is currently advising the Company or the Operating
Partnership on other matters) or any other obligation to the Company or the
Operating Partnership except the obligations expressly set forth in this
Agreement and (iii) the Company and the Operating Partnership have consulted
their own legal and financial advisors to the extent they deemed appropriate.
The Company and the Operating Partnership each agrees that it will not claim
that the Agent has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to the Company or the Operating Partnership, in
connection with such transaction or the process leading thereto.

 

- 25 -



--------------------------------------------------------------------------------

Section 10. Termination.

(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party,
except that (i) with respect to any pending sale through the Agent for the
Company or with respect to any pending sale to the Agent pursuant to a Term
Agreement or any offering or resale of any Shares purchased or to be purchased
by the Agent pursuant to a Terms Agreement, the obligations of the Company,
including in respect of compensation of the Agent, shall remain in full force
and effect notwithstanding such termination; and (ii) the provisions of
Section 1, Section 5, Section 7 and Section 8 of this Agreement shall remain in
full force and effect notwithstanding such termination.

(b) The Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 1, Section 5, Section 7 and Section 8 of
this Agreement shall remain in full force and effect notwithstanding such
termination.

(c) This Agreement shall remain in full force and effect until and unless
terminated pursuant to Section 10(a) or (b) above or otherwise by mutual
agreement of the parties; provided that any such termination by mutual agreement
or pursuant to this clause (c) shall in all cases be deemed to provide that
Section 1, Section 5, Section 7 and Section 8 of this Agreement shall remain in
full force and effect.

(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agent or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date for any sale of Shares, such sale shall settle in
accordance with the provisions of Section 2(h) hereof.

(e) In the case of any purchase by the Agent pursuant to a Terms Agreement, the
Agent may terminate this Agreement at any time at or prior to the Settlement
Date (i) if there has been, in the judgment of the Agent, since the time of
execution of this Agreement or since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package or the Prospectus, any material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company, the Operating Partnership and their respective
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business, or (ii) if there has occurred any material adverse
change in the financial markets in the United States or the international
financial markets, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Agent, impracticable or inadvisable to market the Shares or to enforce contracts
for the sale of Shares, or (iii) if trading in any securities of the Company has
been suspended or materially limited by the Commission or the Principal Market,
or if trading generally on the New York Stock Exchange, the NYSE Amex Equities
or the Nasdaq Stock Market has been suspended or materially limited, or minimum
or maximum prices for trading have been fixed, or maximum ranges for prices have
been required, by any of said exchanges or by such system or by order of the
Commission, FINRA or any other Governmental Entity, or (iv) a material
disruption has occurred in commercial banking or securities settlement or
clearance services in the United States, or (v) if a banking moratorium has been
declared by either federal or New York authorities.

 

- 26 -



--------------------------------------------------------------------------------

Section 11. Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and if to the Agent shall be delivered or sent by mail,
telex, facsimile transmission or electronic mail to:

Raymond James & Associates, Inc.

Corporate and Executive Services

880 Carillon Parkway, 5th Floor

St. Petersburg, Florida 33716

Email: jeff.fordham@raymondjames.com; Jeanna.bryan@raymondjames.com;

           Rachel.jallick@raymondjames.com; Rodney.ulrich@raymondjames.com

Attention: Jeff Fordham, Jeanna Bryan, Rachel Jallick and Rodney Ulrich

and if to the Company or the Operating Partnership to:

Retail Opportunity Investments Corp.

8905 Towne Centre Drive, Suite 108

San Diego, California 92122

Facsimile: (858) 408-3668

Attention: Stuart A. Tanz and Michael B. Haines

Any such statements, requests, notices or agreements shall take effect upon
receipt thereof.

Section 12. Parties. This Agreement shall be binding upon, and inure solely to
the benefit of, the Agent, the Company and the Operating Partnership and, to the
extent provided in Sections 7 and 8 hereof, the officers and directors of the
Company and the Agent and each person who controls the Company, the Operating
Partnership or the Agent, and their respective heirs, executors, administrators,
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. No purchaser of Shares through the Agent
shall be deemed a successor or assign by reason merely of such purchase.

Section 13. Time of the Essence. Time shall be of the essence of this Agreement.
As used herein, the term “business day” shall mean any day when the Commission’s
office in Washington, D.C. is open for business.

Section 14. Submission to Jurisdiction; Waiver of Jury Trial. No proceeding
related to this Agreement or any Terms Agreement or any transactions
contemplated hereby or thereby may be commenced, prosecuted or continued in any
court other than the courts of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and the Company and the Operating Partnership each consents to
the jurisdiction of such courts and personal service with respect thereto. The
Company and the Operating Partnership each waives all right to trial by jury in
any proceeding (whether based upon contract, tort or otherwise) in any way
arising out of or relating to this Agreement or any Terms Agreement. The Company
and the Operating Partnership each agrees that a final judgment in any such
proceeding brought in any such court shall be conclusive and binding upon it and
may be enforced in any other courts to whose jurisdiction it is or may be
subject, by suit upon such judgment.

Section 15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
PRINCIPLES OF CONFLICTS OF LAW.

 

- 27 -



--------------------------------------------------------------------------------

Section 16. Counterparts. This Agreement and any Terms Agreement may be executed
by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same instrument.
This Agreement and any Terms Agreement may be delivered by any party by
facsimile or other electronic transmission.

Section 17. Severability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement or any Terms Agreement shall not affect
the validity or enforceability of any other Section, paragraph or provision
hereof or thereof, as the case may be. If any Section, paragraph or provision of
this Agreement or any Terms Agreement is for any reason determined to be invalid
or unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Operating Partnership a
counterpart hereof, whereupon this instrument, along with all counterparts, will
become a binding agreement among the Agent, the Company and the Operating
Partnership in accordance with its terms.

[Signature page follows]

 

- 28 -



--------------------------------------------------------------------------------

 

RETAIL OPPORTUNITY INVESTMENTS CORP. By:   /s/ Michael Haines Name:   Michael
Haines Title:   Chief Financial Officer RETAIL OPPORTUNITY INVESTMENTS
PARTNERSHIP, LP By:  

Retail Opportunity Investments GP, LLC,

its general partner

By:  

/s/ Michael Haines

Name:   Michael Haines Title:   Chief Financial Officer

[Signature Page to Sales Agreement]



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

RAYMOND JAMES & ASSOCIATES, INC.

By:   /s/ Jamie Graff Name:   Jamie Graff Title:   Managing Director

[Signature Page to Sales Agreement]



--------------------------------------------------------------------------------

Schedule 1

SIGNIFICANT SUBSIDIARIES

Retail Opportunity Investments Partnership, LP

Retail Opportunity Investments GP, LLC

ROIC Washington, LLC

ROIC Oregon, LLC

ROIC California, LLC

ROIC Crossroads GP, LLC

ROIC Crossroads LP, LLC

Terranomics Crossroads Associates, LP

 

- 31 -



--------------------------------------------------------------------------------

Retail Opportunity Investments Corp.

Common Stock

($0.0001 par value per share)

TERMS AGREEMENT

Raymond James & Associates, Inc.

880 Carillon Parkway, 5th Floor

St. Petersburg, Florida 33716

Ladies and Gentlemen:

Retail Opportunity Investments Corp., a Maryland corporation (the “Company”),
proposes, subject to the terms and conditions stated herein and in the Sales
Agreement, dated September 19, 2014 (the “Sales Agreement”), among the Company,
Retail Opportunity Investments Partnership, LP (the “Operating Partnership”) and
Raymond James & Associates, Inc. (the “Agent”), to issue and sell to the Agent
the securities specified in the Schedule hereto (the “Purchased Securities”).
Capitalized terms used herein and not defined have the respective meanings
ascribed thereto in the Sales Agreement.

Each of the provisions of the Sales Agreement not specifically related to the
solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein. Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Applicable Time, except that each
representation and warranty in Section 1 of the Sales Agreement which makes
reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Sales Agreement in relation to
the Prospectus, and also a representation and warranty as of the date of this
Terms Agreement and the Settlement Date in relation to the Prospectus as amended
and supplemented to relate to the Purchased Securities.

An amendment to the Registration Statement (as defined in the Sales Agreement),
or a supplement to the Prospectus, as the case may be, relating to the Purchased
Securities, in the form heretofore delivered to the Agent is now proposed to be
filed with the Securities and Exchange Commission.

Subject to the terms and conditions set forth herein and in the Sales Agreement
which are incorporated herein by reference, the Company agrees to issue and sell
to the Agent and the latter agrees to purchase from the Company the number of
shares of the Purchased Securities at the time and place and at the purchase
price set forth in the Schedule hereto.

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company and the Operating Partnership a
counterpart hereof, whereupon this instrument, along with all counterparts, will
become a binding agreement among the Agent, the Company and the Operating
Partnership in accordance with its terms.

THIS TERMS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

- 32 -



--------------------------------------------------------------------------------

RETAIL OPPORTUNITY INVESTMENTS CORP. By:     Name:   Title:   RETAIL OPPORTUNITY
INVESTMENTS PARTNERSHIP, LP By:   Retail Opportunity Investments GP, LLC, its
general partner By:  

 

Name:   Title:  

 

- 33 -



--------------------------------------------------------------------------------

Accepted as of the date hereof:

 

RAYMOND JAMES & ASSOCIATES, INC.

By:     Name:   Title:  

 

- 1 -